
	

113 HRES 520 IH: Calling for an end to attacks on Syrian civilians and expanded humanitarian access.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 520
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Royce (for himself and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for an end to attacks on Syrian civilians and expanded humanitarian access.
	
	
		Whereas March 2014 marks the third year of the crisis in Syria, which has resulted in the world’s
			 largest ongoing humanitarian disaster, and the urgent need for a
			 resolution to the conflict;
		Whereas Bashar al-Assad and supporting militias, including Hezbollah, continue to carry out
			 sectarian mass atrocities, which have included mass targeted killings,
			 mass graves, the extermination of entire families, including their
			 children, incidents of ethnic cleansing, sexual violence, widespread
			 torture, aerial bombardment of residential areas, and otherwise forced
			 displacement of certain Syrian civilians especially from areas in western
			 Syria where Assad is attempting to increase the dominance of his own
			 loyalists;
		Whereas the United States Government should not continue to officially recognize a regime that is
			 guilty of such vicious abuses of basic human rights on such a vast scale;
		Whereas the United States Department of State took appropriate action on March 5, 2014, in
			 restricting the movements of Assad’s loyal representative to the United
			 Nations, Bashar al-Jaafari, to within a 25-mile radius of New York City;
		Whereas approximately 140,000 people have been killed, including more than 11,000 children, many
			 more have been seriously wounded, and civilian casualties continue to
			 mount as widespread and systematic attacks on schools, hospitals, and
			 other civilian facilities persist in violation of international norms and
			 principles;
		Whereas the United Nations has registered more than 2,500,000 Syrian refugees who have fled to
			 neighboring countries, while regional governments and the United Nations
			 estimate that the total number of refugees already has reached more than
			 3,000,000;
		Whereas the United Nations expects the total refugee count to reach over 4,000,000 Syrians by the
			 end of 2014;
		Whereas approximately half of Syrian refugees are children, including nearly 500,000 under the age
			 of 5, and thousands have been separated from their parents and are
			 especially vulnerable to abuse and exploitation;
		Whereas the United Nations estimates that over 9,000,000 civilians are in need of humanitarian
			 assistance within Syria, more than 40 percent of the country’s total
			 population, including 6,500,000 internally displaced persons;
		Whereas Bashar al-Assad’s forces, supporting militias, and other parties to the conflict are
			 systematically blocking humanitarian aid delivery, including food and
			 medical care, from many civilian areas in violation of international norms
			 and principles;
		Whereas the United Nations estimates that 3,000,000 Syrians are trapped in hard-to-reach or
			 besieged areas, with an estimated 250,000 cut off from assistance for over
			 a year;
		Whereas the crisis has worsened already difficult conditions for Syrian women and girls, who are
			 especially vulnerable to economic hardship and gender-based violence,
			 including early marriage, forced marriage, trafficking, sexual violence,
			 or the fear of sexual violence;
		Whereas over 5,000,000 children affected by the conflict desperately need food, clean water,
			 shelter, and medical care;
		Whereas millions of Syrian children have been forced out of school, and an entire generation of
			 young Syrians are being shaped by violence, displacement, and persistent
			 lack of opportunity and are therefore at high risk of exploitation,
			 life-long underdevelopment, and radicalization;
		Whereas the World Health Organization estimates that 70 percent of Syria’s medical professionals,
			 up to 80,000 people, have fled the country, while remaining professionals
			 are deliberately targeted by parties to the conflict;
		Whereas regional states, including Jordan, Lebanon, Turkey, Egypt and Iraq, are hosting well over
			 2,000,000 refugees;
		Whereas despite the attention and resources refugee camps receive, most refugees from Syria, 83
			 percent regionally, do not live in formal refugee camps but rather among
			 host communities where resources and services, including health, water and
			 sanitation, electricity, and other systems are strained at the municipal
			 and national level;
		Whereas many members of the Syrian-American community, especially medical professionals, have
			 generously donated their time and money, while taking great personal risk,
			 in heroic efforts to reach those in need inside Syria with humanitarian
			 assistance;
		Whereas the United Nations launched its largest appeal in its history for a single humanitarian
			 emergency in December 2013, requesting an unprecedented $6,500,000,000 in
			 2014 for the Syrian response, representing nearly half of the United
			 Nations entire global humanitarian request; and
		Whereas the United States has provided $1,700,000,000 in assistance to those suffering inside
			 Syria, as well as refugees and host communities in neighboring countries
			 and has committed to continue to increase its humanitarian contributions
			 for those affected by the conflict: Now, therefore, be it
	
		That the House of Representatives—
			(1)strongly condemns all parties’ attacks on civilians and civilian infrastructure in Syria, including
			 attacks on medical personnel, schools, and health facilities, and the use
			 of explosive weapons, including “barrel bombs” and missiles, in populated
			 areas, and calls on Bashar al-Assad’s regime and supporting militias, as
			 well as all other parties to the conflict in Syria, to end the violence
			 against civilians, respect international norms and principles, and pursue
			 all appropriate diplomatic options to work toward a negotiated end to the
			 crisis;
			(2)demands that Bashar al-Assad’s regime and supporting militias, as well as all other parties to the
			 conflict in Syria, immediately cease attacks upon civilians and civilian
			 infrastructure, facilitate unfettered humanitarian access, especially that
			 of domestic and international medical professionals, throughout the
			 country, respect the safety and security of humanitarian workers, and
			 ensure freedom of movement for humanitarian workers and organizations so
			 they may deliver aid to those most in need;
			(3)calls for the immediate and full implementation of the provisions of the October 2013 United
			 Nations Security Council Presidential Statement, especially including
			 facilitation of the expansion of humanitarian relief operations in
			 accordance with international humanitarian norms;
			(4)calls for the immediate, full and United Nations-monitored implementation of the provisions of the
			 2014 United Nations Security Council Resolution 2139 to promptly allow
			 unhindered humanitarian access, including across conflict lines (for the
			 United Nations and its partners) to people in need throughout Syria;
			(5)urges the Administration and allies of the United States to formally withdraw their recognition of
			 Bashar al-Assad’s regime as the rightful Government of Syria, unless and
			 until the Assad regime and its supporting militias discontinue their
			 barbaric slaughter, systematic starvation, and other grave human rights
			 abuses and are granted full and unfettered access for deliveries of
			 humanitarian assistance, even as other negotiations with Assad’s regime
			 may continue;
			(6)further calls upon the United Nations Security Council, acting under Article 5 of the Charter of
			 the United Nations, to suspend the Government of Syria’s rights and
			 privileges of membership by the General Assembly until such time as the
			 Assad regime has ceased attacks upon civilians, and granted free and
			 unfettered access for deliveries of humanitarian assistance throughout the
			 territory of Syria;
			(7)urges all donors, regional and otherwise, to meet the 2014 United Nations humanitarian funding
			 appeal;
			(8)commends regional governments and communities for continuing to host Syrian refuges and urges them
			 to keep their borders open to civilians fleeing the Syria conflict;
			(9)calls upon the Assad regime, the Syrian opposition, and all other parties to the conflict, the
			 Administration, and the United Nations to improve their facilitation and
			 support for the Syrian-American community, especially medical
			 professionals, as they work to aid the Syrian people with all forms of
			 humanitarian assistance;
			(10)calls for continued international support of neighboring countries and host communities that are
			 supporting refugees fleeing the Syrian conflict;
			(11)calls for international investment in education in host countries to expand learning opportunities
			 for refugee children, and support programs that help them gain access to
			 quality instruction, protect them from violence and abuse, and provide
			 counseling;
			(12)calls on the international community to ensure that vulnerable refugee and displaced women and
			 girls have access to services and programs, implement steps to mitigate
			 risks and prevent gender-based violence, and assure the protection of
			 women and girls against sexual exploitation, early marriage, human
			 trafficking, and rape;
			(13)calls for the meaningful participation of Syrian civil society, including women representatives, in
			 the overall humanitarian response, political processes, and peace
			 negotiations;
			(14)urges international donors and aid agencies to integrate humanitarian relief and longer-term
			 development programs through a comprehensive strategy to address the
			 protracted Syrian crisis; and
			(15)calls on the President of the United States to develop and submit to Congress within 60 days from
			 adoption of this resolution a strategy for United States engagement on the
			 Syria crisis, with a specific focus on humanitarian assistance and
			 development, and protecting human rights inside Syria and in the region.
			
